Citation Nr: 0826650	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the veteran's spouse's need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel






INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in April 2007, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) for development pursuant to the 
Veterans Claims Assistance Act (VCAA). 

The appeal is REMANDED to the RO via the AMC, in Washington, 
D.C. VA will notify the veteran if further action is 
required.


REMAND

The veteran seeks SMC based on the need for need of aid and 
attendance (A&A) of his spouse. 38 U.S.C.A. § 1115(E)(ii) 
(West 2002) provides for payment of monthly compensation on 
account of a spouse who is helpless or so nearly helpless as 
to need or require the regular A&A of another person. 38 
C.F.R. § 3.351 sets forth the criteria for determining 
whether increased compensation is payable to a veteran by 
reason of his spouse being in need of A&A. 

The most recent medical evidence is a January 2007 private 
hospital report where the veteran's spouse was hospitalized 
with a variety of symptoms, and the discharge diagnoses 
included several chronic disabilities. Reportedly she was 
provided with a walker and had full self-care ability. Be 
that as it may, the record is absent for any current 
comprehensive assessment of the spouse's incapacities due to 
her physical disabilities, and their effect on her ability to 
care for herself in light of the A&A criteria. 

As a result, the Board determines that further VA examination 
of the veteran's spouse should be accomplished. See 38 
U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).)  A spouse in considered in need of 
regular A&A if he or she establishes a factual need for A&A 
under the criteria of 38 C.F.R. § 3.352(a) (2007).  See 38 
C.F.R. § 3.351(c) (2007). Specific findings should include 
whether the veteran's spouse is able to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
whether she is unable to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; whether she is unable to attend to the wants of 
nature; whether she suffers from incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect her from hazards or dangers incident to her daily 
environment; and whether she is bedridden, i.e., whether her 
disabilities, through their inherent character, actually 
require that she remain in bed.  Further clinical information 
is necessary to adjudicate the veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran's 
spouse to undergo a VA A&A examination by 
a physician. Notice should be sent to the 
veteran clearly indicating that the 
scheduled examination is for his spouse. 
The examiner is requested to indicate the 
impact of the spouse's disabilities on her 
ability to perform acts of daily living, 
including keeping himself clean and 
presentable, feeding, dressing and 
undressing himself, attending to his needs 
of nature, and incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect the claimant 
from hazards or dangers incident to his 
daily environment. The claims folder and a 
copy of this remand must be furnished to 
the examiner for use in the study of this 
case.

2. After the above has been completed, the 
AMC must readjudicate the issue on appeal, 
taking into consideration all evidence 
added to the file. If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case. The 
veteran must then be given an appropriate 
opportunity to respond. Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




